IN THE SUPREME COURT OF THE STATE OF DELAWARE


ROBERT WORLEY,                           §
                                         §      No. 132, 2016
      Defendant Below-                   §
      Appellant,                         §
                                         §      Court Below:
             v.                          §      Superior Court of the
                                         §      State of Delaware
STATE OF DELAWARE,                       §
                                         §      Cr. No. 1206000145 A&B
      Plaintiff Below-                   §
      Appellee.                          §

                           Submitted:    October 19, 2016
                           Decided:      November 21, 2016

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                        ORDER

      This 21st day of November 2016, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and

for the reasons assigned by the Superior Court in its decision of March 9, 2016.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                                Justice